 1                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 2                                        AT TACOMA

 3
     NATHAN ROBERT GONINAN, a.k.a.                             CASE NO. C17-5714 BHS-JRC
     NONNIE M. LOTUSFLOWER,
 4
                                                               ORDER ADOPTING REPORT
                                  Plaintiff,                   AND RECOMMENDATION AND
 5           v.                                                REREFERRING TO MAGISTRATE
                                                               JUDGE
 6   WASHINGTON DEPARTMENT OF
     CORRECTIONS, et al.,
 7
                                  Defendants.
 8

 9

10           This matter comes before the Court on the Report and Recommendation (“R&R”)

11   of the Honorable J. Richard Creatura, United States Magistrate Judge, Dkt. 71, and

12   Plaintiff Nathan Goninan, a.k.a. Nonnie Lotusflower’s (“Lotusflower”) objections to the

13   R&R, Dkt. 79.

14           Lotusflower is a transgender woman currently incarcerated by Defendant

15   Washington State Department of Corrections (“DOC”). Dkt. 1-1. Lotusflower

16   experiences symptoms of gender dysphoria and has been diagnosed with gender

17   dysphoria. Dkt. 1-2 at 7–8, 29. 1

18            On October 27, 2017, Lotusflower filed a pro se civil rights complaint alleging

19   that DOC’s failure to provide her with medically necessary gender reassignment surgery

20   violates the Eighth and Fourteenth amendments to the United States Constitution. Dkt. 8

21
             1
               Unless otherwise noted, the Court refers to the electronic case file pagination, which can be
22   found in the heading added to all documents filed electronically with the Court.



     ORDER - 1
 1   at 1. Lotusflower obtained representation, and the parties filed a stipulated motion to stay

 2   the case until April 2018. Dkts. 39, 45. Before the stay ended, on March 16, 2018, DOC

 3   revised its Offender Health Plan (“OHP”), moving surgical intervention for gender

 4   dysphoria from Level III (not medically necessary or not provided under the OHP) to

 5   Level II (medically necessary under certain circumstances). Dkts. 50-1, 53, 53-1.

 6          On April 19, 2018, Lotusflower moved for partial summary judgment on the facial

 7   unconstitutionality of the gender dysphoria policy under the revised OHP. Dkts. 48, 49-1.

 8   On May 3, 2018, DOC responded that the revised OHP “does not prohibit sex

 9   reassignment surgery when it is found to be medically necessary.” Dkt. 52 at 3. On May

10   11, 2018, Lotusflower replied, arguing that despite moving gender reassignment surgery

11   to Level II, the revised OHP “still incorporates by reference DOC’s Gender Dysphoria

12   Protocol—and that protocol maintains the blanket ban.” Dkts. 50-1, 55 at 1–2.

13          The revised OHP did refer DOC medical providers to an internal “protocol”

14   document for treatment of gender dysphoria. See Dkts. 49-1, 50-1. In turn, this written

15   protocol prohibited “elective or cosmetic surgical procedures for the purpose of

16   reassignment.” Dkt. 50-1 at 3. As the OHP continued to reference the original gender

17   dysphoria protocol (“GDP”) banning cosmetic or elective surgical procedures, it was

18   therefore uncertain whether the OHP barred medically necessary gender reassignment

19   surgery, even as revised. See Dkt. 60. On June 14, 2018, Judge Creatura ordered DOC to

20

21

22


     ORDER - 2
 1   provide supplemental briefing addressing the relationship between the two documents. 2

 2   Id.

 3          On July 2, 2018, DOC responded that the language of the original GDP permitted

 4   gender reassignment surgery when medically necessary. Dkt. 61. However, DOC also

 5   stated that it had now revised the GDP “to include language addressing the criteria for

 6   gender confirmation surgery when such treatment has been found to be medically

 7   necessary.” Dkt. 62-1. DOC revised the GDP on June 19, 2018, five days after Judge

 8   Creatura issued the order requesting supplemental briefing. Dkt. 62 at 2. The bulk of

 9   Lotusflower’s supplemental reply thus devolved into a discussion of whether DOC

10   engaged in conduct designed to evade judicial review of its policies. Dkts. 63, 66.

11   Lotusflower also argued that, based on the doctor DOC recently hired to perform

12   readiness assessments for gender reassignment surgeries, DOC has “simply replaced one

13   ban with another by hiring an ‘expert’ who has concluded that gender reassignment

14   surgery ‘is always an elective procedure.’” Dkt. 63 at 4.

15          On August 15, 2018, Judge Creatura issued the R&R recommending that this

16   Court deny Lotusflower’s motion. Dkt. 71. The R&R concluded that, when viewed in the

17   light most favorable to non-moving party DOC, the original GDP only prohibited

18   transgender inmates from accessing cosmetic or elective surgical procedures, rather than

19   banning medically necessary gender reassignment surgery. Dkt. 71 at 7. The R&R also

20   concluded that the revised GDP now explicitly includes a path to gender reassignment

21
            2
            The Court considers the OHP and the GDP together when reviewing the constitutionality of
22   DOC’s policy towards gender dysphoria, as did Judge Creatura. Dkt. 71 at 7.



     ORDER - 3
 1   surgery. Id. In other words, although courts have held blanket bans or per se protocols

 2   denying or limiting medical treatment unconstitutional, Judge Creatura found that each of

 3   DOC’s protocols for gender dysphoria independently established a pathway to gender

 4   reassignment surgery when medically necessary. Id. Based on these findings, the R&R

 5   recommends denying Lotusflower’s motion because she failed to establish that DOC’s

 6   gender dysphoria policy is unconstitutional on its face. Id. The R&R also rejects

 7   Lotusflower’s “blanket ban as applied” challenge because she failed to provide evidence

 8   that the doctor categorically denies every request for gender reassignment surgery. Id.

 9          On August 30, 2018, Lotusflower objected, arguing that an as-applied challenge

10   was not at issue before the Court. Dkt. 79. Lotusflower also believes that the R&R

11   ignored evidence showing that DOC modified its gender dysphoria policies in an attempt

12   to evade judicial review, and further objects on that basis. Id. On September 13, 2018,

13   DOC responded. Dkt. 80. On December 19, 2018, Lotusflower supplemented her

14   objections with two recent authorities. Dkt. 86.

15          The district judge must determine de novo any part of the magistrate judge’s

16   disposition that has been properly objected to. Fed. R. Civ. P. 72(b)(3). The district judge

17   may accept, reject, or modify the recommended disposition; receive further evidence; or

18   return the matter to the magistrate judge with instructions. Id.

19   A.     Facial Challenge

20          Lotusflower first argues that the R&R “failed to consider the very purpose of the

21   voluntary cessation doctrine” which is to “foreclose efforts by defendants to evade

22   judicial review by temporary and/or ineffectively modifying their behavior in the short


     ORDER - 4
 1   term in an effort to moot ongoing litigation.” Dkt. 79 at 2, citing Bell v. City of Boise, 709

 2   F.3d 890, 898 (9th Cir. 2013). Lotusflower’s objection has some merit. The R&R’s

 3   voluntary cessation discussion was admittedly brief. See Dkt. 71 at 7–8. The R&R did not

 4   address why DOC’s conduct did not implicate the voluntary cessation doctrine, or

 5   analyze the voluntary cessation factors. Id. More importantly though, the R&R relied on

 6   the revised GDP’s explicit pathway to reassignment surgery in order to defeat

 7   Lotusflower’s argument that the original GDP banned reassignment surgery, thus

 8   appearing to negate the purpose of voluntary cessation doctrine. Id.

 9          Nonetheless, the R&R went on to separately conclude that the original GDP

10   permitted medically necessary gender reassignment surgery when viewed in the light

11   most favorable to DOC, and therefore was not a blanket surgical ban. Dkt. 71 at 7. The

12   Court agrees with this conclusion. After the OHP was revised, the DOC Assistant

13   Secretary for Health Services declared that if gender reassignment surgery was deemed

14   medically necessary, the OHP would cover the surgery at Level I (medically necessary).

15   Dkt. 53, ⁋⁋ 4–5. DOC further stated that regardless of the language in the original GDP,

16   the revised OHP would not prohibit a transgender inmate from receiving gender

17   reassignment surgery, if surgery was deemed medically necessary following a readiness

18   assessment. Dkts. 61, 62. Moreover, the original GDP did not explicitly prohibit

19   medically necessary surgery. Dkt. 50-1. When viewing the facts and inferences in the

20   light most favorable to DOC, a reasonable juror could therefore conclude that the original

21   GDP prohibited “only ‘cosmetic or elective’ surgical procedures, not surgical procedures

22   deemed to be medically necessary.”’ Dkt. 71 at 7. The R&R thus correctly concluded that


     ORDER - 5
 1   Lotusflower failed to meet her burden to establish the facial unconstitutionality of the

 2   original policy, and the Court will adopt it on that basis.

 3           Last, the Court’s conclusion that Lotusflower failed to establish the facial

 4   unconstitutionality of the original GDP moots the need to discuss voluntary cessation

 5   (and Lotusflower’s supplemental authorities) in context to the revised GDP. 3

 6   Lotusflower’s voluntary cessation objection is therefore denied.

 7   B.      As Applied Challenge

 8           Next, Lotusflower objects to the R&R’s as applied recommendation. Lotusflower

 9   states that she only challenged the policy facially, and the as applied issue “had not been

10   briefed and was not properly before the court.” Dkt. 79 at 4. In her initial motion for

11   partial summary judgment, Lotusflower did challenge the policy facially. See Dkt. 48. In

12   supplemental briefing, however, Lotusflower later argued that the revised GDP was a “de

13   facto” ban because it required DOC to consult an outside medical expert in gender

14   dysphoria, and DOC had chosen an expert who, Lotusflower alleged, believes it is never

15   medically necessary for any prison inmate to receive gender reassignment surgery. Dkt.

16   63 at 4. While a challenge to a “de facto” ban may sound like an as-applied challenge in

17   disguise, Lotusflower’s arguments demonstrate that she continued to challenge the policy

18   relative to all DOC inmates, consistent with a facial challenge. Dkt. 63.

19

20
             3
               Beyond the GDP revision, Lotusflower also argues that DOC waited to revise the OHP until just
21   before the mutually-agreed upon stay ended. Dkt. 55 at 5–6. Because Lotusflower herself moved for
     judgment under the revised OHP, citing its internal reference to the original GDP as the foundation of her
22   motion, Dkts. 49-1 at 129, 55 at 2, the Court ignores this argument.



     ORDER - 6
 1          The R&R addressed Lotusflower’s de facto ban argument under a section titled

 2   “Blanket Ban As Applied.” Dkt. 71 at 8. However, this section recommended finding that

 3   Lotusflower had not established sufficient evidence to conclude that DOC’s choice of

 4   medical expert “would effectively ban all transgender prisoners, including plaintiff, from

 5   access to medically necessary gender confirmation surgery.” Dkt. 71 at 8–9. It then went

 6   on to conclude that Lotusflower failed to show that she is absolutely barred from ever

 7   qualifying for surgery under the alleged de facto ban. Dkt. 71 at 9. At the very least, the

 8   use of the key phrase “as applied” may have led to confusion. The Court therefore

 9   concludes that Lotusflower merely supplemented her facial challenge with her “de facto”

10   ban argument, which the R&R then addressed and denied. The Court adopts the R&R on

11   that basis, leaving Lotusflower’s as applied challenge intact in all respects. Given this

12   conclusion and the fact that the dispositive motion deadline does not expire until March

13   2019, further proceedings before Judge Creatura are warranted. Fed. R. Civ. P. 72(b)(3).

14          Therefore, having considered the R&R, Plaintiff’s objections, and the remaining

15   record, the Court does hereby find and order as follows:

16          (1)    The R&R, Dkt. 71, is ADOPTED;
            (2)    Lotusflower’s motion for partial summary judgment, Dkt. 48, is DENIED;
17
                   and
18
            (3)    The matter is rereferred for consideration of future motions.
19          Dated this 4th day of January, 2018.

20

21

22
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge


     ORDER - 7
